Citation Nr: 0520594	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  02-02 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

This claim was previously before the Board in November 2003, 
when it was remanded to the RO for additional development, to 
include affording the veteran a VA psychiatric examination.  
The requested development having been accomplished, the 
claims file has been transferred to the Board.


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood and sleep impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the July 
2001 rating decision denying the issue on appeal preceded May 
2004 VCAA notice to the veteran regarding this issue.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In addition, the veteran was sufficiently informed of the 
efforts to obtain evidence on his behalf and of the evidence 
actually received by VA by communications from the RO, to 
include the statement of the case and supplemental statement 
of the case, during the course of his claim for an increased 
rating.  As he has been kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the 
claim have been requested or obtained.  He underwent VA 
examinations in June 2001 and May 2004.  In addition, the 
veteran provided testimony with respect to this claim at a 
September 2001 hearing before a hearing officer at the RO.  
Therefore, the Board finds that the duty to assist and the 
duty to notify provisions of the VCAA have been fulfilled.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  

Taking all factors into consideration, there is no prejudice 
to the veteran in proceeding to consider these claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability ratings are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, while the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pursuant to the pertinent regulations, a 30 percent 
evaluation is assigned for PTSD when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

The Board notes that the symptoms listed in VA's general 
rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

VA outpatient treatment records include an October 2000 
treatment report which reflects that the veteran complained 
of problems with anxiety, anger, irritability, sleep, 
occasional nightmares, startle response, and difficulty 
trusting people.  In January 2001, the veteran reported 
experiencing nightmares two to three times per week.  A 
February 2001 treatment report includes a finding of somber 
mood with constricted effect.  An April 2001 treatment report 
notes an impression of PTSD with improved panic attacks.  In 
November 2001, the veteran reported problems with anger 
control and some violent behavior, usually manifested by road 
rage.  These records reflect Global Assessment of Functioning 
(GAF) scores of 55.

A May 2001 letter from the veteran's private psychiatrist 
notes that the veteran's habit patterns and personality 
changes upon his return from Vietnam have resulted in four 
failed marriages and multiple job changes.  It is noted that, 
not only did the veteran exhibit difficulty with social and 
emotional withdrawal but he also developed an angry 
resistance to supervisory authority on his jobs and rather 
troublesome relationships with coworkers.  This letter 
includes a diagnosis of PTSD, chronic, with a GAF score of 
45.

A report of VA PTSD examination, dated in June 2001, reflects 
that the veteran complained of problems at work.  
Specifically, he complained of difficulty with getting along 
with his co-workers and stated that he had been moved to work 
by himself.  He reported that he may not have nightmares for 
an entire month and then have them three or four times in one 
week.  Some of these nightmares involve Vietnam.  The veteran 
also reported being startled and experiencing intrusive 
thoughts upon hearing loud noises and occasionally avoiding 
crowds.  The examiner noted that the veteran has been married 
for ten years to his fourth wife.  The veteran stated that he 
and his wife are not very close and described this 
relationship as "up and down".  It is also noted that the 
veteran has been employed at the same job for 13 years and he 
essentially visits with no one when he is not at work.  The 
examiner noted that the veteran appeared rather dysphoric and 
his mood was generally depressed.  There was no gross 
impairment of memory, the veteran was oriented in all 
spheres, and his insight and judgment were adequate.  The 
diagnosis was PTSD and a GAF score of 51 was assigned.  

Letters from the veteran's VA psychiatrists, one dated in 
February 2001 and one undated, note that the veteran has a 
diagnosis of PTSD, is on medication for this disorder, and 
should be excused from work involving heavy machinery because 
of drowsiness caused by this medication.  

During his September 2001 personal hearing before a hearing 
officer at the RO, the veteran testified that his PTSD causes 
him to miss and be tardy for work.  He also reported that he 
has been moved to an area so that he can work by himself 
because he has difficulty getting along with his coworkers.  
The veteran stated that he has been removed from working on a 
computer because he has problems with his memory.  He 
testified that he has nightmares approximately every other 
night and complained of feeling stress, feeling panicky, 
angry, and violent.  The veteran also reported that the 
medication which he has been prescribed for his PTSD causes 
drowsiness; thus, he is unable to operate the forklift at his 
job or drive his car when he has taken this medication.  He 
stated that he has been offered medical retirement due to his 
problems at work.  The veteran's wife testified that his 
memory is bad, his sleep is poor, and he is verbally abusive.  
She also reported that they do not have friends and their 
socializing is limited to family members.  

VA outpatient treatment records include an October 2003 
report which notes the veteran's complaints of marital 
problems and reflects a GAF score of 45.  A December 17, 
2003, treatment report reflects that the veteran was 
noncompliant with his medication; however, his presentation 
did not suggest significant and acute problems relating to 
noncompliance.  A GAF score of 45 was assigned.  During 
treatment on December 22, 2003, the veteran complained of 
communication problems which his wife and expressed his fears 
of losing his job due to a RIF (reduction in funding).  He 
stated that, in the event that he was RIF'ed or was forced to 
work in an environment which he could not tolerate because of 
his PTSD, he would like to have an increase in his PTSD 
disability compensation to fall back on.  His wife reported 
that the veteran was increasingly irritable.  A GAF score of 
45 was assigned.  

A March 2004 VA outpatient treatment report notes that the 
veteran complained of continued problems with his work and 
problems with his eyesight, which had resulted in him losing 
his drivers license and could result in him being unable to 
work.  The GAF score of 45 was continued.  An April 2004 
treatment report notes that the veteran had been told that 
his is legally blind and continues to work until he receives 
his disability.  He reported that his sleep had not improved 
and he slept approximately six hours per night at the most 
and averaged four hours per night.  He also reported 
experiencing nightmares once or twice per week.  The 
veteran's mood was irritable and dysphoric, his affect was 
euthymic and constricted, his judgment and insight were fair, 
and his GAF score was 50.  An April 2004 treatment report 
notes that the veteran stated that he was not having 
increased problems with PTSD, he continued to have eyesight 
related problems, and his GAF score was 45.  Subsequent 
treatment reports dated in June 2004 include essentially the 
same symptoms and GAF scores of 50 and 51.  

A May 2004 VA medical statement in connection with the 
veteran's insurance or disability claim enumerates 14 
disabilities, including PTSD, for which he is followed.  It 
is noted that the veteran has problems handling job stresses 
because of his health problems, anxiety, and PTSD.  

A May 2004 report of VA PTSD examination reflects the 
veteran's complaint of "sky high" depression which he 
initially attributed to PTSD and later attributed mostly to 
visual problems.  The veteran reported experiencing 
nightmares, which usually involve Vietnam, four to five times 
per week and intrusive thoughts.  He also reported that 
unexpected sounds cause him to jump and he avoids crowds.  
Objective findings revealed no gross impairment in memory, 
speech within normal limits, affect generally appropriate to 
content, and adequate insight and judgment.  This examination 
report reflects a diagnosis of PTSD and a GAF score of 51.  
The examiner acknowledged the varying GAF ratings which have 
been assigned and noted that, based upon a review of the 
veteran's claims file, there seems to be a general consensus 
that his true GAF rating is somewhere between 45 and 55, 
depending on who is doing the rating and when the rating is 
being done.  The examiner further noted that the veteran's 
depression was secondary to his visual problems.  

A September 2004 VA outpatient treatment report reflects that 
the veteran had medically retired on June 29th and stated 
that his stress level had improved and he experienced fewer 
Vietnam related flashbacks as a result of no longer having 
job pressures.  The veteran stated that he was doing pretty 
well but he was having a hard time dealing with losing his 
vision, which caused him to fall and prevented him from 
driving.  A GAF score of 45 was assigned.  GAF scores of 49 
and 51 were also assigned during treatment in September 2004.

As stated above, under 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent rating for PTSD is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Although the Board recognizes that the veteran's VA treatment 
records reflect findings of panic attacks, disturbances of 
motivation and mood, as well as difficulty in establishing 
and maintaining effective work and social relationships and 
he has complained of memory problems; the veteran's overall 
PTSD symptoms do not meet the criteria for the next higher 
evaluation of 50 percent.  The medical evidence reflects 
objective findings of no gross impairment in memory, speech 
within normal limits, affect generally appropriate to 
content, and adequate insight and judgment.  

The Board recognizes the veteran's difficulty in establishing 
and maintaining effective social and occupational 
relationships; however, although this symptomatology is 
listed among the criteria for a 50 percent rating, virtually 
all of the other reported symptoms appear to fall within 
criteria for ratings below 50 percent.  The veteran's anxiety 
and depression is covered under the criteria for a 30 percent 
rating, and his sleep impairment also falls under that 
criteria.  In addition, it is significant to note that, 
although the veteran is retired, he has a history of being 
able to maintain gainful employment since his separation from 
service.  

The Board notes that the GAF scores, essentially ranging from 
45 to 55, noted in the veteran's VA PTSD examination reports 
as well as his VA outpatient treatment records, reflect a 
significant level of disability.  However, as discussed 
above, the clinical findings on examination do not fall 
within the criteria for a rating in excess of 30 percent.  

In this regard, it is noted that the GAF is a scale 
reflecting the psychological, social and occupational 
functioning under hypothetical continuum of mental illness.  
See American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  A GAF score of 51-60 indicates moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
coworkers).  A GAF of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functions (e.g. no friends, unable to 
keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school).  

Upon consideration of the foregoing, it appears from 
examination findings that the veteran's functioning is closer 
to that reflected by moderate disability.  Moreover, the 
medical evidence of record reflects that any increase in the 
veteran's symptoms is the result of his visual problems 
rather than to PTSD.  The Board views the clinical findings 
reported on examination as showing that the veteran's PTSD 
disability picture falls within the criteria listed for a 30 
percent rating.  In other words, the Board finds that the 
preponderance of the evidence now of record is against 
entitlement to a rating in excess of 30 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his PTSD increase in 
severity in the future; however, based on the evidence 
currently of record, an increased rating is not warranted.


ORDER

The appeal is denied.  



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


